MEMORANDUM **
This is a petition for review of a Board of Immigrations Appeals (“BIA”) order denying a motion to reopen and reconsider.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen and reconsider as numerically barred, and finding that the motion did not meet any of the regulatory exceptions to the time restrictions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioners’ motion for a stay of voluntary departure is denied because the stay motion was filed after expiration of the *548voluntary departure period. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004).
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.